DETAILED ACTION
The present action is a Corrected Notice of Allowability to correct inadvertent typographical errors in the Examiner’s Amendment section of the Notice of Allowance dated 11/3/21. The changes have been made below and are specifically noted in the attached interview summary. The changes do not affect allowability of the claims as they are directed to matters of form not affecting the scope of the invention. Thus, the Examiner’s Amendment provided below corrects the deficiencies and is intended to replace the amendments in the Notice of Allowance dated 11/3/21.

Response to Amendment
In Applicant’s Response filed 9/23/21, Applicant has added new claims 40-65. Claims 1-39 have been cancelled. Currently, claims 40-65 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steven Saunders on 10/18/21.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
40. A device for applying pressure to an underlying surface, the device comprising: a sealed enclosure having at least one compartment and configured to receive and evacuate fluid;  and a plurality of spaced apart pillar-like structures positioned within the at least one compartment,  wherein the plurality of pillar-like structures are arranged in pillar sets of two or more  pillar-like structures, wherein  pillar-like structures in  a first pillar set are positioned closer to each other than pillar-like structures in a second pillar set; and pillar-like structures in the first pillar set are of a different hardness than  pillar-like structures in the second pillar set, such that when fluid is evacuated from the at least one  compartment,  pressure applied to  the underlying surface by the first pillar set is different  from  pressure applied to  the underlying surface by the second pillar set during  a single fluid evacuation event.

CANCEL claim 41

42.  The device according to claim  40, wherein the first pillar set of pillar-like structures is positioned at a first end of the device, with one or more additional pillar sets of pillar-like  compartment, the device applies pressure along an axis to  the underlying surface with different pressures being applied at different points on said axis.

43.  The device according to claim  40, wherein the device is a vacuum compression device or an intermittent vacuum compression device.

44.  The device according to claim  40, wherein the device is a tube or sock.

45.   The device according to claim  40, wherein the device is a planar surface, sheet or envelope which can be wrapped around a limb and secured in place.

46.  The device  according to claim  45, further comprising a fastener for securing the device to the underlying surface to which pressure is to be applied.

CANCEL claim 47

48.  The device according to claim  40, wherein the  pillar-like structures in the first pillar set are of a different height  than the  pillar-like structures in the second pillar set.

 The device according to claim  40, wherein one or more additional pillar sets are positioned between the first pillar set and second pillar set.

50.  The device according claim  40, wherein  a plurality of pillar sets are arranged along a longitudinal axis on the device,  each pillar set of the plurality of pillar sets comprising  pillar-like structures of a different height, the heights gradually lessening along the axis.

51.  The device according to claim  40, wherein each pillar set is arranged along a transverse axis that will at least partially encircle the underlying surface to which pressure will be applied in use.

52.  The device according to claim  40, wherein a plurality of pillar sets are arranged along a longitudinal axis on the device,  each pillar set of the plurality of pillar sets comprising  pillar-like structures of a different hardness, the hardnesses gradually lessening along the axis. 

53.  The device according to claim  40, wherein each pillar-like structure in a pillar set is connected to a neighbouring pillar-like structure in the same pillar set by a connecting member in order to define a lattice-like structure.

 The device according to claim  53, wherein  each connecting  member is integrally formed with  pillar-like structures or is bonded with  pillar-like structures.

55.  The device according to claim  53, wherein at least some pillar-like structures in one pillar set are connected to at least some  pillar-like structures in a different pillar set.

56.  The device according to claim  40, wherein the sealed enclosure comprises a first film layer and a second film layer. 

57.  The device according to claim  56, wherein the first and second film layers are formed from a vacuum formable material.

58.  The device according to claim  56, wherein edges of the first and second film layers are bonded together  to define the sealed enclosure.

59.  The device according to claim  56, wherein the  pillar-like structures are moveably retained between the first and second film layers.

60.  The device according to claim  56, wherein the  pillar-like structures are integrally formed with at least one of the film layers.

CANCEL claims 61-65

Allowable Subject Matter
Claims 40, 42-46 and 48-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 40 includes all the limitations of previously pending claim 18 which was allowed as noted in the Office Action dated 6/24/21. The Examiner’s statement of reasons for indicating allowable subject matter was provided in the Office Action dated 1/6/2020.
Claims 42-46 and 48-60 are allowed insofar as they depend on claim 40 and thus contain the same allowable limitations as claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786